Case 4:20-cv-00379-JED-CDL Document 16 Filed in USDC ND/OK on 06/15/21 Page 1 of 18




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OKLAHOMA


   JOEL SHANE PETHEL,                            )
                                                 )
                  Petitioner,                    )
                                                 )
   v.                                            )      Case No. 20-CV-0379-JED-CDL
                                                 )
   SCOTT CROW,                                   )
                                                 )
                  Respondent.                    )

                                       OPINION AND ORDER

          Petitioner Joel Shane Pethel, a state inmate appearing pro se, 1 brings this federal habeas

   action to challenge his state custody under the judgment and sentence entered against him in the

   District Court of Tulsa County, Case No. CF-2001-1098. Respondent Scott Crow moves to

   dismiss Pethel’s 28 U.S.C. § 2254 petition for writ of habeas corpus (Doc. 1), alleging that Pethel

   failed to file the petition within 28 U.S.C. § 2244(d)(1)’s one-year statute of limitations. Having

   considered the petition, Crow’s motion to dismiss (Doc. 9) and brief in support (Doc. 10), and

   Pethel’s response (Doc. 14), the Court finds that the petition was not timely filed. The Court

   therefore grants Crow’s motion and dismisses the petition, with prejudice, as barred by

   § 2244(d)(1)’s one-year statute of limitations.

   I.     Factual and procedural background

                 In the early morning hours of February 18, 2001, Harry and Teresa Hye,
          residents of Glenpool, Oklahoma, were shot to death and their house burned to the
          ground. Their adopted daughter, Cenessa Tackett, was also shot but survived and
          managed to escape the burning house. Tackett soon identified two perpetrators:
          her former boyfriend, Michael Browning, and another man named Shane Pethel.



          1
            Because Pethel appears pro se, the Court liberally construes his pleadings. Gallagher v.
   Shelton, 587 F.3d 1063, 1067 (10th Cir. 2009).
Case 4:20-cv-00379-JED-CDL Document 16 Filed in USDC ND/OK on 06/15/21 Page 2 of 18




   Browning v. Trammell, 717 F.3d 1092, 1095 (10th Cir. 2013). 2 On February 23, 2001, the State

   of Oklahoma charged Pethel and Browning with two counts of first-degree murder, shooting with

   intent to kill, first-degree arson, and three counts of robbery with a firearm. Doc. 10-2, at 6-9. The

   State sought the death penalty as to both defendants, and the trial court severed their cases for trial.

   Doc. 10-2, at 26-30.

           Pretrial proceedings in th[e criminal] case took nearly two years. About halfway
           through that process, Tackett’s attorney (for unknown reasons) faxed two
           psychiatric reports to the prosecution.

           The first report, dated October 29, 2001, summarized a psychiatrist’s conclusions
           after five recent visits with Tackett beginning on October 4, 2001—about eight
           months after the crime. According to the report, Tackett displayed “magical
           thinking” and a “blurring of reality and fantasy.”

           The second report, dated November 26, 2001, contained even more disturbing
           information. It described Tackett as manipulative, grandiose, egocentric, and stated
           that she typically projected blame onto others. The report noted memory deficits
           as well. It described Tackett as a “code type ... rarely seen except in inpatient
           facilities.” Most strikingly, according to the report, “An assaultive, combative, or
           even homicidal potential must be carefully considered ” (emphasis in original).

           When the prosecution received these reports, it revealed their existence but not their
           contents to the defense.

   Browning, 717 F.3d at 1095 (footnote omitted). Before trial, Pethel and Browning each filed a

   separate motion to compel the State to produce Tackett’s mental health records. Doc. 10-2, at 25,

   27; Doc. 10-3, at 3. The trial court denied Browning’s motion on April 25, 2002, and ordered

   Tackett’s mental health records sealed. Doc. 10-3, at 3. It is not clear if the trial court issued a

   separate ruling on Pethel’s motion to compel, but Pethel’s trial counsel believes the trial court also

   denied Pethel’s motion. Doc. 10-3, at 3; see also Doc. 1, Pet., at 25-26 (Tyner Aff.).


           2
            Both parties refer in their pleadings to decisions involving Pethel’s co-defendant, Michael
   Browning, namely, Browning v. Trammell, 717 F.3d 1092 (10th Cir. 2013), and Browning v.
   Workman, No. 07-CV-16-TCK-PJC, 2011 WL 2604744 (N.D. Okla. 2011). Both decisions are
   also included in the record (Doc. 10-6) as Pethel filed them with his postconviction appeal.

                                                      2
Case 4:20-cv-00379-JED-CDL Document 16 Filed in USDC ND/OK on 06/15/21 Page 3 of 18




          Browning’s jury trial began in January 2003. Doc. 10-2, at 39; Doc. 10-3, at 3. Tackett

   testified at trial as the State’s primary witness, and the jury found Browning guilty as to two counts

   of first-degree murder (counts one and two), shooting with intent to kill (count three), first-degree

   arson (count four) and robbery with a firearm (count five), and the trial court dismissed two

   robbery charges (counts six and seven). Doc. 10-2, at 8, 39. The jury recommended life sentences

   as to the convictions in counts one, two , three, and five, and a sentence of 35 years’ imprisonment

   as to count four. Doc. 10-2, at 39-40. On February 7, 2003, following a separate penalty phase,

   the jury recommended the death penalty as to each of Browning’s murder convictions. Doc. 10-

   2, at 41. The trial court imposed two death sentences (counts one and two), two life sentences

   (counts three and five), and 35 years’ imprisonment (count four). Doc. 10-6, at 17.

          On February 11, 2003, four days after the jury recommended the death penalty for

   Browning, Pethel waived his right to a trial and pleaded guilty as to two counts of first-degree

   murder (counts one and two), shooting with intent to kill (count three), first-degree arson (count

   four), and robbery with a firearm (count five), and, on the State’s request, the trial court dismissed

   two robbery charges (counts six and seven). Doc. 10-2, at 42. Pursuant to the plea agreement, the

   trial court imposed two life sentences, without the possibility of parole, (counts one and two), two

   life sentences (counts three and five), and 35 years’ imprisonment (count four), with all sentences

   to be served consecutively. Doc. 10-2, at 42. Pethel did not move to withdraw his guilty plea or

   otherwise appeal his convictions and sentences. Doc. 1, Pet., at 16; Doc. 10-7, at 2.

          Browning, however, did challenge his convictions and sentences. On direct appeal, the

   Oklahoma Court of Appeals (OCCA) affirmed Browning’s convictions and sentences as to counts

   one, two and three, but dismissed his convictions as to counts four and five. Doc. 10-6, at 17; see

   Browning v. State, 134 P.3d 816 (Okla. Crim. App. 2006). Browning twice sought postconviction



                                                     3
Case 4:20-cv-00379-JED-CDL Document 16 Filed in USDC ND/OK on 06/15/21 Page 4 of 18




   relief, and the OCCA denied relief both times. Doc. 10-6, at 17-18. Browning then sought federal

   habeas relief. In an opinion and order filed June 30, 2011, the federal district court granted a

   conditional writ of habeas corpus on Browning’s claim that the State violated his Fourteenth

   Amendment right to due process, as interpreted in Brady v. Maryland, 373 U.S. 83 (1963), when

   it failed to produce Tackett’s mental health records before trial. Doc. 10-6, at 19, 26; see Browning

   v. Workman, No. 07-CV-16-TCK-PJC, 2011 WL 2604744, at *3, 9 (N.D. Okla. 2011). The federal

   district court concluded that the sealed mental health records contained evidence that was “clearly

   both favorable impeachment and exculpatory evidence.” Browning, 2011 WL 2604744, at *7. 3

           The United States Court of Appeals for the Tenth Circuit affirmed the federal district

   court’s order in a published opinion filed May 6, 2013. Browning, 717 F.3d at 1094, 1108. The

   Tenth Circuit found it was “beyond question that [Tackett’s mental health records] contain both

   exculpatory and impeaching evidence,” found that the evidence was material, and concluded that

   Brady thus required the State to disclose the contents of those records before trial. Browning, 717

   F.3d at 1105-08. Based on the Tenth Circuit’s decision, Browning’s convictions for first-degree

   murder and shooting with intent to kill were vacated and his case was set for a new trial. Doc. 10-

   2, at 64.

           Browning’s new trial commenced five years later, on May 7, 2018. Doc. 10-2, at 93. In

   late April 2018, before the new trial, the State obtained a writ of habeas corpus ad testificandum

   to secure Pethel’s appearance at trial to testify as a State’s witness. Doc. 10-2, at 92. Browning’s

   new trial ended with a hung jury. Doc. 10-2, at 94. Following the trial, Pethel was returned to

   prison on May 14, 2018. Doc. 10-2, at 94. Over one year later, on August 12, 2019, Browning


           3
            The federal district court noted that it reviewed Tackett’s sealed mental health records
   and that “[n]either Browning nor his present or previous counsel had viewed these records at the
   time he filed his Habeas Petition.” Browning, 2011 WL 2604744, at *4.

                                                    4
Case 4:20-cv-00379-JED-CDL Document 16 Filed in USDC ND/OK on 06/15/21 Page 5 of 18




   waived his right to a jury trial and, pursuant to a plea agreement with the State, pleaded no contest

   to two counts of second-degree murder (counts one and two) and shooting with intent to kill (count

   three). Doc. 10-2, at 102. The trial court sentenced Browning to 25 years’ imprisonment for each

   conviction, with credit for time served, and ordered the sentences to be served concurrently. Doc.

   10-2, at 102.

           Meanwhile, on September 13, 2018, Pethel filed an application for postconviction relief in

   state district court, seeking leave to withdraw his guilty plea and file a certiorari appeal out of time,

   and an application for an evidentiary hearing. Doc. 10-3, at 1, 10; Doc. 10-4, at 1. Pethel alleged

   his request to withdraw his guilty plea was “based on newly discovered evidence which was

   previously unavailable to him,” namely, Tackett’s mental health records, “because the evidence

   had been sealed by the trial court.” Doc. 10-3, at 1 (italics and underlining in original). He further

   alleged that because he was denied access to this evidence, his pleas were not knowing, voluntary

   and intelligent, that he was denied access to this evidence through no fault of his own, and that he

   was entitled to postconviction relief because the “[t]he State’s refusal to turn over, and the Trial

   Court’s refusal to order disclosure of Cenessa Tackett’s mental health records, which were in the

   possession of the prosecution, deprived Pethel of his constitutional rights to access exculpatory

   evidence under the Due Process Clause of the Fourteenth Amendment and Brady v. Maryland, 373

   U.S. 83.” Doc. 10-3, at 1-2, 5 (full capitalization omitted).

           The state district court denied Pethel’s request for an evidentiary hearing, declined to

   recommend an out-of-time certiorari appeal, and denied his application for postconviction relief

   on October 25, 2018. Doc. 10-5, at 1, 3. The state district court found that Pethel failed to show

   he was denied his right to appeal through no fault of his own, and further found that the State was

   not required to provide impeachment evidence before entering plea negotiations with Pethel or



                                                      5
Case 4:20-cv-00379-JED-CDL Document 16 Filed in USDC ND/OK on 06/15/21 Page 6 of 18




   before he pleaded guilty. Doc. 10-5, at 3. Pethel filed a postconviction appeal, and the OCCA

   remanded the case for an evidentiary hearing, and a hearing was held on June 18, 2019. Doc. 10-

   7, OCCA Order, at 2. On October 4, 2019, the OCCA affirmed the denial of Pethel’s request for

   an out-of-time appeal. Doc. 10-7, OCCA Order at 1, 4. Like the state district court, the OCCA

   found that Pethel failed to establish he was denied an appeal through no fault of his own. Doc. 10-

   7, OCCA Order, at 3. The OCCA alternatively rejected the Brady claim on the merits, stating,

   “[c]ontrary to [Pethel’s] claim, the Constitution does not require the disclosure of witness

   impeachment information prior to the entry of a plea of guilty. United States v. Ruiz, 536 U.S.

   622, 629, 122 S. Ct. 2450, 2455, 153 L. Ed. 2d 586 (2002).” Doc. 10-7, OCCA Order, at 3.

           Pethel filed the instant federal habeas petition on July 15, 2020. Doc. 1, Pet., at 1, 15. 4 He

   identifies one ground for relief, claiming he was denied his Fourteenth Amendment right to due

   process, as interpreted in Brady, when the State failed to disclose Tackett’s mental health records

   before he entered his guilty plea. Doc. 1, Pet., at 5. In support of this claim, Pethel alleges the

           [p]rosecution was in possession of mental health records of Cenessa Tackett, who
           was the key witness and the only thing linking Pethel to the crimes or crime scene.
           Pethel’s defense attornies [sic] filed a motion to compel and the trial courts denied
           and sealed the records months before any plea negotiations between Pethel and the
           State. His co-defendant was sentenced to two death sentences four days before
           Pethel entered guilty pleas, and co-defendant had convictions overturned due to the
           later disclosure of mental health records. Had Pethel had access to the mental health
           records he would not have entered into plea negotiations with the State, rather he
           would have proceeded to trial.

   Doc. 1, Pet., at 5. Pethel further alleges he did not raise this issue through a timely certiorari appeal



           4
             The Clerk of Court received the petition on July 31, 2020. Doc. 1, Pet., at 1. But Pethel
   declares, under penalty of perjury, that he placed the petition in the prison’s legal mailing system,
   with the correct postage affixed, on July 15, 2020. Doc. 1, Pet., at 15. Applying the prison mailbox
   rule, the Court thus deems the petition filed on July 15, 2020. See Price v. Philpot, 420 F.3d 1158,
   1165 (10th Cir. 2005); Rule 3(d), Rules Governing Section 2254 Cases in the United States District
   Courts.

                                                      6
Case 4:20-cv-00379-JED-CDL Document 16 Filed in USDC ND/OK on 06/15/21 Page 7 of 18




   because trial counsel informed him that he could not appeal because he “took a plea agreement.”

   Doc. 1, Pet., at 6. In his request for relief, Pethel asks to be “[r]e-sentenced same as Michael A.

   Browning, or at the least allowed to withdraw [his] plea.” Doc. 1, Pet., at 15.

   II.    Discussion

          Crow moves to dismiss the petition as barred by the applicable statute of limitations. Docs.

   9, 10. Under the Antiterrorism and Effective Death Penalty Act (AEDPA), a state prisoner seeking

   federal habeas relief from a state-court judgment through a § 2254 petition for writ of habeas

   corpus generally has one year to file a federal habeas petition. The one-year limitation period

   commences on the latest of four dates, only three of which are relevant here: “the date on which

   the judgment became final by the conclusion of direct review or the expiration of the time for

   seeking such review,” 28 U.S.C. § 2244(d)(1)(A), “the date on which the impediment to filing an

   application created by State action in violation of the Constitution or laws of the United States is

   removed, if the applicant was prevented from filing by such State action,” id. § 2244(d)(1)(B), and

   “the date on which the factual predicate of the claim or claims presented could have been

   discovered through the exercise of due diligence,” id. § 2244(d)(1)(D). 5

          Regardless of when the one-year limitation period commences, that period is tolled for

   “[t]he time during which a properly filed application for State post-conviction or other collateral

   review with respect to the pertinent judgment or claim is pending.” 28 U.S.C. § 2244(d)(2).

   However, to obtain the benefit of statutory tolling, the petitioner must file the application for state

   postconviction relief or other collateral review (1) in accordance with applicable state laws and


          5
            The limitation period may also begin on “the date on which the constitutional right
   asserted was initially recognized by the Supreme Court, if the right has been newly recognized by
   the Supreme Court and made retroactively applicable to cases on collateral review,” 28 U.S.C.
   § 2244(d)(1)(C). Even liberally construing the petition and response, the Court does not read either
   as suggesting that this provision applies.

                                                     7
Case 4:20-cv-00379-JED-CDL Document 16 Filed in USDC ND/OK on 06/15/21 Page 8 of 18




   procedural rules, Artuz v. Bennett, 531 U.S. 4, 8 (2000), and (2) before the applicable AEDPA one-

   year limitation period expires, Clark v. Oklahoma, 468 F.3d 711, 714 (10th Cir. 2006). In addition,

   because the AEDPA’s one-year limitation period is not jurisdictional, federal courts have

   discretion to toll the limitation period for equitable reasons, Holland v. Florida, 560 U.S. 631, 645

   (2010), and to excuse non-compliance with the statute of limitations if the petitioner makes “a

   credible showing of actual innocence,” McQuiggin v. Perkins, 569 U.S. 383, 392 (2013).

          For several reasons, the Court agrees with Crow that the petition should be dismissed as

   barred by the one-year statute of limitations.

          A.      The petition is untimely under § 2244(d)(1)(A).

          First, the petition is untimely under § 2244(d)(1)(A), and Pethel does not appear to argue

   otherwise. Section 2244(d)(1)(A) requires a state prisoner to file his or her federal habeas petition

   within one year of “the date on which the judgment became final by the conclusion of direct review

   or the expiration of the time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A). Because Pethel

   pleaded guilty, his only path to direct review under Oklahoma law was through a certiorari appeal.

   Clayton v. Jones, 700 F.3d 435, 441 (10th Cir. 2012). Pethel thus had 10 days from February 11,

   2003, the date of his sentencing hearing, to file a motion to withdraw his plea and request a hearing

   on that motion if he intended to pursue a certiorari appeal. See Clayton, 700 F.3d at 441 (discussing

   Oklahoma law and noting that an “application to withdraw guilty plea and the evidentiary hearing

   are both necessary and critical steps in securing [a certiorari] appeal” (quoting Randall v. State,

   861 P.2d 314, 316 (Okla. Crim. App. 1993)). Pethel did not move to withdraw his plea, making

   his state-court judgment final on February 21, 2003. See Gonzalez v. Thaler, 565 U.S. 134, 150

   (2012) (explaining that judgment becomes final when the time for seeking direct review expires).

   Pethel’s one-year limitation period under § 2244(d)(1)(A) commenced the next day, February 22,



                                                    8
Case 4:20-cv-00379-JED-CDL Document 16 Filed in USDC ND/OK on 06/15/21 Page 9 of 18




   2003, and, absent any statutory tolling events, that limitation period expired on February 23, 2004. 6

   See Harris v. Dinwiddie, 642 F.3d 902, 906 n.6 (10th Cir. 2011) (discussing calculation of one-

   year limitation period). Pethel is not entitled to statutory tolling for this one-year limitation period

   because he did not file his first application for postconviction relief until September 13, 2018, more

   than 14 years after the one-year limitation period expired. Clark, 468 F.3d at 714. The petition is

   therefore untimely under § 2244(d)(1)(A).

           B.      The petition is untimely under § 2244(d)(1)(B).

           Second, the petition is untimely under § 2244(d)(1)(B), even with the benefit of statutory

   tolling. Under that provision, the one-year limitation period begins on “the date on which the

   impediment to filing an application created by State action in violation of the Constitution or laws

   of the United States is removed, if the applicant was prevented from filing by such State action.”

   28 U.S.C. § 2244(d)(1)(B). Pethel does not expressly invoke this provision, but the Court finds it

   reasonable to read the petition and response as suggesting that this provision may apply.

   Specifically, Pethel asserts that his Brady claim is based on newly discovered evidence that was

   previously unavailable because the prosecutor failed to disclose the contents of Tackett’s mental

   health records and the trial court improperly sealed those same records before he entered his guilty

   plea. Doc. 1, Pet., at 5, 20-24; Doc. 14, Resp., at 3. Crow appears to contend that the petition is

   untimely under § 2244(d)(1)(B) because “any purported State impediment was removed when

   [Pethel] actually became aware of the contents of the mental health records.” Doc. 10, Resp’t’s

   Br., at 8.

           The Court agrees. Even if the Court assumes without deciding that the alleged Brady


           6
             The one-year limitation period expired on February 22, 2004. However, because that
   date fell on a Sunday, Pethel had until the following Monday, February 23, 2004, to file timely
   habeas petition. Fed. R. Civ. P. 6(a)(1)(C).

                                                      9
Case 4:20-cv-00379-JED-CDL Document 16 Filed in USDC ND/OK on 06/15/21 Page 10 of 18




   violation constitutes an unconstitutional, state-created impediment and that the impediment

   prevented Pethel from filing a federal habeas action, the petition is untimely. Pethel’s own

   allegations suggest the impediment was removed on April 26, 2018, when Pethel first learned that

   Browning received a new trial on the basis of the same alleged Brady violation, namely, the State’s

   failure to disclose the contents of Tackett’s sealed mental health records before trial. Doc. 1, Pet.,

   at 16-17; Doc. 14, Resp., at 1. Applying § 2244(d)(1)(B), Pethel’s one-year limitation period

   commenced the next day, on April 27, 2018, and ran for 139 days before he filed his first

   application for postconviction relief in state district court, on September 13, 2018. That application

   was pending in state court, and the limitation period was thus tolled under § 2244(d)(2), until the

   OCCA affirmed the denial of his application for postconviction relief on October 4, 2019. When

   the one-year limitation period began to run again on October 5, 2019, Pethel had 226 days

   remaining to file a timely federal habeas petition asserting the Brady claim. He filed the instant

   petition on July 15, 2020: 284 days after the OCCA denied relief, and 58 days after his one-year

   limitation period expired.

          Under these facts, even assuming the State’s alleged Brady violation created an

   unconstitutional impediment that prevented Pethel from filing a petition asserting his Brady claim,

   and even with the benefit of statutory tolling, Pethel failed to file the petition within the one-year

   limitation period provided by § 2244(d)(1)(B).

          C.      The petition is untimely under § 2244(d)(1)(D).

          Third, and similarly, the petition is untimely under § 2244(d)(1)(D). Section 2244(d)(1)(D)

   provides that the one-year limitation period begins to run on “the date on which the factual

   predicate of the claim or claims presented could have been discovered through the exercise of due

   diligence.” 28 U.S.C. § 2244(d)(1)(D). As just discussed, Pethel characterizes his Brady claim as



                                                    10
Case 4:20-cv-00379-JED-CDL Document 16 Filed in USDC ND/OK on 06/15/21 Page 11 of 18




   a claim based on “newly discovered evidence” and appears to contend that § 2244(d)(1)(D)

   provides the start date for his one-year limitation period because he first became “aware,” on April

   26, 2018, that Browning obtained federal habeas relief and a new jury trial based on the State’s

   failure to disclose the contents of Tackett’s mental health records. Doc. 1, Pet., at 16-17; Doc. 14,

   Resp., at 1. Crow contends that § 2244(d)(1)(D) does not provide a later commencement date

   because a reasonably diligent petitioner could have discovered the factual predicate for the Brady

   claim, at the very latest, in May 2013 when the Tenth Circuit issued its opinion in Browning v.

   Trammell. Doc. 10, Resp’t’s Br., at 8.

          The Court finds it unnecessary to address Crow’s contention regarding when a reasonably

   diligent petitioner could have discovered the alleged Brady violation. Even assuming without

   deciding that § 2244(d)(1)(D) provides a later commencement date for Pethel’s one-year limitation

   period, the petition is untimely. As previously stated, Pethel alleges that he first discovered the

   factual predicate of his Brady claim on April 26, 2018. Accepting that allegation as true, Pethel’s

   one-year limitation period commenced the next day, on April 27, 2018, and, absent statutory

   tolling, would have expired on April 27, 2019. Statutory tolling applies to this one-year limitation

   period but does not render the petition timely. As just discussed, Pethel filed his application for

   postconviction relief in state district court on September 13, 2018, after 139 days of his one-year

   limitation period passed. That application was pending until October 4, 2019, when the OCCA

   affirmed the denial of his application for postconviction relief. As of October 5, 2019, when the

   tolling event ended, Pethel had 226 days to file a timely federal habeas petition asserting the Brady

   claim. He filed the instant petition on July 15, 2020: 284 days after the OCCA denied relief, and

   58 days after his one-year limitation period expired. Thus, even applying § 2244(d)(1)(D) and

   Pethel’s alternative commencement date of April 26, 2018, and giving Pethel the benefit of



                                                    11
Case 4:20-cv-00379-JED-CDL Document 16 Filed in USDC ND/OK on 06/15/21 Page 12 of 18




   statutory tolling, the petition is untimely.

           D.      Pethel has not shown that equitable tolling or an equitable exception applies.

           Fourth and finally, Pethel fails to demonstrate either that his circumstances warrant

   equitable tolling of the one-year limitation period or that the untimely filing can be excused by

   applying Perkins’ equitable exception.

                   1.      Equitable tolling

           To obtain equitable tolling, a habeas petitioner must show “‘(1) that he has been pursuing

   his rights diligently, and (2) that some extraordinary circumstance stood in his way’ and prevented

   timely filing” of the federal habeas petition.        Holland, 560 U.S. at 649 (quoting Pace v.

   DiGuglielmo, 544 U.S. 408, 418 (2005)). This is a “strong burden” that requires the petitioner “to

   show specific facts to support his claim of extraordinary circumstances and due diligence.” Yang

   v. Archuleta, 525 F.3d 925, 928 (10th Cir. 2008) (quoting Brown v. Barrow, 512 F.3d 1304, 1307

   (11th Cir. 2008)). While equitable tolling is available to permit review of untimely habeas claims,

   it is “a rare remedy to be applied in unusual circumstances.” Al-Yousif v. Trani, 779 F.3d 1173,

   1179 (10th Cir. 2015) (quoting Yang, 525 F.3d at 929).

           In response to Crow’s argument that Pethel fails to show any circumstances or the requisite

   diligence to support equitable tolling, Pethel reasserts that he could not have raised the Brady claim

   any sooner than he did because the State withheld the evidence that he claims was “critical to [his]

   ability to impeach Ms. Tackett.” Doc. 14, Resp., at 16-17, 20. To the extent the Court construes

   this assertion as an argument in favor of equitable tolling, the Court rejects that argument. As

   previously discussed, Pethel alleges he discovered the alleged Brady violation at the end of April

   2018. Following that discovery, Pethel permitted 139 days, or nearly five months, to pass before

   presenting the Brady claim in state district court. After the OCCA affirmed the denial of his



                                                    12
Case 4:20-cv-00379-JED-CDL Document 16 Filed in USDC ND/OK on 06/15/21 Page 13 of 18




   application for postconviction relief at the beginning of October 2019, Pethel permitted an

   additional 284 days, or about nine months, to pass before filing the instant federal habeas petition.

   Even adopting Pethel’s view that the alleged Brady violation itself constitutes an extraordinary

   circumstance that delayed his ability to seek federal habeas relief, Pethel fails to show that he acted

   with reasonable diligence after he discovered the alleged Brady violation. The Court thus finds

   that Pethel has not demonstrated that equitable tolling of the one-year limitation period is

   warranted. See Burger v. Scott, 317 F.3d 1133, 1141 (10th Cir. 2003) (noting that, in this circuit,

   courts “generally decline[] to apply equitable tolling when it is facially clear from the timing of

   the state and federal petitions that the petitioner did not diligently pursue his claims”).

          Moreover, while Pethel does not clearly identify any other circumstances that might

   support equitable tolling, the Court finds some evidence suggesting that Pethel’s delayed filing

   may be attributable, at least in part, to representations made by his postconviction counsel. With

   his petition, Pethel submitted a letter he received from postconviction counsel regarding the filing

   of a federal habeas petition. In the letter, dated October 22, 2019, counsel states, “There are time

   limits on federal habeas, but generally, it is 1 year after the district court denies relief, and that

   time is stayed pending the post-conviction appeal to the Court of Criminal Appeals. So, you have

   plenty of time.” Doc. 1, Pet., at 27. The first statement is incorrect because it fails to recognize

   the four specific trigger dates found in § 2244(d)(1), none of which provides that the one-year

   limitation period begins on the date the state district court denies relief, and because it misstates

   how § 2244(d)(2)’s statutory tolling provision works. To the extent Pethel may have understood

   counsel’s statement to suggest that he had one year from October 4, 2019, to file a timely federal

   habeas petition, that could explain why Pethel indicated in his petition that it had been timely filed

   on July 15, 2020. Doc. 1, Pet., at 13-14. But Pethel does not appear to argue that equitable tolling



                                                     13
Case 4:20-cv-00379-JED-CDL Document 16 Filed in USDC ND/OK on 06/15/21 Page 14 of 18




   is warranted because he relied on postconviction counsel’s misstatement regarding the one-year

   limitation period. And, even if he made that argument, postconviction counsel’s misstatement,

   standing alone, evidences only simple negligence, not egregious misconduct that might support

   equitable tolling of the one-year limitation period. See Holland, 560 U.S. at 652 (suggesting that

   an attorney’s misconduct that results in missing or miscalculating a filing deadline may constitute

   “simple negligence” but may not support equitable tolling); Fleming v. Evans, 481 F.3d 1249,

   1256 (10th Cir. 2007) (holding “that sufficiently egregious misconduct on the part of a habeas

   petitioner’s counsel may justify equitable tolling of the AEDPA limitations period”).

          Based on the foregoing, the Court finds no basis to support equitable tolling of the one-

   year limitation period.

          2.      Actual-innocence exception

          Even when equitable tolling is not warranted, courts may excuse noncompliance with the

   AEDPA’s one-year statute of limitations if the petitioner makes “a credible showing of actual

   innocence.” McQuiggin v. Perkins, 569 U.S. 383, 392 (2013). Perkins’ equitable exception to the

   one-year limitation period, however, “applies to a severely confined category: cases in which new

   evidence shows ‘it is more likely than not that no reasonable juror would have convicted [the

   petitioner].’” Perkins, 569 U.S. at 395 (alteration in original) (quoting Schlup v. Delo, 513 U.S.

   298, 329 (1995)). Again, it is not clear from the petition or response whether Pethel seeks

   application of this equitable exception to excuse his untimely filing. However, in his response,

   Pethel asserts that his “claim of innocence relied heavily on proving that Ms. Tackett had lied

   about his role in the events that led to the deaths of Mr. and Mrs. Hye, and most importantly that

   she lied about him being the shooter.” Doc. 14, Resp., at 2.

          Even if the Court construes Pethel’s response as asserting an actual-innocence claim, the



                                                   14
Case 4:20-cv-00379-JED-CDL Document 16 Filed in USDC ND/OK on 06/15/21 Page 15 of 18




   Court finds the claim is not sufficiently credible for two reasons. First, as Crow argues, it is

   particularly difficult for a habeas petitioner to assert a credible claim of actual innocence when

   that petitioner stood before the trial court and swore under oath that he was guilty of committing

   the crimes with which he had been charged. Doc. 10, Resp’t’s Br., at 10; see Browning, 717 F.3d

   at 1099-1100 (detailing the statements Pethel made at his plea hearing). As summarized by the

   Tenth Circuit,

          Contrary to Tackett’s testimony that Pethel himself had been the shooter, Pethel
          stated at his change-of-plea hearing that Browning shot Tackett and the Hyes. But
          Pethel otherwise corroborated most of Tackett’s story, including the perceived
          motive. Pethel claimed that Browning came to his house four days before the crime
          and explained that he wanted to “get [Tackett] out of the picture” because
          Browning’s new girlfriend supposedly stated that she would leave Browning if a
          paternity test identified him as the father of Tackett’s baby. R., Feb. 11, 2003 Hr’g
          Tr. at 14. Browning also worried that the baby would inherit a disease that runs in
          Tackett’s family, thus increasing the likely child support costs. Pethel nowhere
          explained his own motive for participating in the murders, although his account
          implies he would get to keep the property stolen from the Hyes.

   Browning, 717 F.3d at 1099-1100. Regardless of whether Pethel might have been able to use

   Tackett’s mental health records to create reasonable doubt about Tackett’s identification of Pethel

   as the shooter, had he gone to trial, Pethel’s admissions at the plea hearing regarding his

   involvement in the crimes undermine his assertion that the contents of those records could prove

   his actual innocence. The Court is therefore not convinced “that, in light of the new evidence, no

   juror, acting reasonably, would have voted to find [Pethel] guilty beyond a reasonable doubt” had

   he chosen to proceed with a jury trial. Schlup, 513 U.S. at 329.

          Further, in assessing the credibility of an actual-innocence claim, a court may consider the

   timing of the habeas petition. Perkins, 569 U.S. at 386. Here, Pethel rested on his guilty plea for

   over 15 years before asserting that he could have supported his “claim of innocence” if only he

   had access to the contents of Tackett’s mental health records that were withheld from him before

   he entered his guilty plea. Doc. 14, Resp. at 2. But, like Browning, Pethel knew before trial that
                                                   15
Case 4:20-cv-00379-JED-CDL Document 16 Filed in USDC ND/OK on 06/15/21 Page 16 of 18




   the contents of Tackett’s records had been sealed by the trial court. Even without those records,

   Pethel had personal knowledge regarding his roles in the crimes he committed against Tackett and

   the Hyes, and he asserted at his plea hearing in 2003 that Browning shot all three victims. Like

   his guilty plea, the recent timing of his assertion of actual innocence tends to undermine that

   assertion.

           On the record presented, the Court concludes this is not one of the “rare” cases where

   Perkins’ equitable exception applies.

   III.    Conclusion

           Pethel failed to file his petition for writ of habeas corpus within the one-year limitation

   period set forth in 28 U.S.C. § 2244(d)(1)(A), and Pethel has not shown that the petition is timely

   even if the Court applies a later commencement date for the one-year limitation period as provided

   in either 28 U.S.C. § 2244(d)(1)(B) or 28 U.S.C. § 2244(d)(1)(D). Further, Pethel has not

   demonstrated either that equitable tolling is warranted or that the Court should apply Perkins’

   equitable exception to excuse the untimeliness of the petition. The Court therefore grants Crow’s

   dismissal motion and dismisses the petition, with prejudice, as barred by the applicable one-year

   statute of limitations.

   IV.     Certificate of appealability

           As a final matter, Rule 11(a), Rules Governing Section 2254 Cases in the United States

   District Courts, requires a district court to “issue or deny a certificate of appealability when it

   enters a final order adverse to the [habeas] applicant.” The court may issue a certificate of

   appealability “only if the applicant has made a substantial showing of the denial of a constitutional

   right.” 28 U.S.C. § 2253(c)(2). When, as here, the court dismisses a habeas petition on procedural

   grounds, the applicant must make this showing by demonstrating both “[1] that jurists of reason



                                                    16
Case 4:20-cv-00379-JED-CDL Document 16 Filed in USDC ND/OK on 06/15/21 Page 17 of 18




   would find it debatable whether the petition states a valid claim of the denial of a constitutional

   right and [2] that jurists of reason would find it debatable whether the district court was correct in

   its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also Miller-El v. Cockrell,

   537 U.S. 322, 327 (2003) (stating that a habeas petitioner can obtain a certificate of appealability

   “by demonstrating that jurists of reason could disagree with the district court’s resolution of his

   constitutional claims or that jurists could conclude the issues presented are adequate to deserve

   encouragement to proceed further”).

          Here, the Court finds that reasonable jurists would not debate the Court’s determination

   that the habeas petition is untimely under all three relevant provisions of 28 U.S.C. § 2244(d)(1)

   discussed herein. But the Court finds that reasonable jurists might debate the more nebulous

   question of whether equitable tolling is warranted under Pethel’s particular circumstances. In

   addition, the Court finds that reasonable jurists could debate whether Pethel’s Brady claim—

   asserting that his plea was rendered involuntary when the the State withheld material impeachment

   and exculpatory evidence—“deserve[s] encouragement to proceed further,” particularly in light of

   the fact that Pethel’s co-defendant obtained federal habeas relief on the same alleged Brady

   violation. Compare Ruiz, 536 U.S. at 633 (concluding “that the Constitution does not require the

   Government to disclose material impeachment evidence prior to entering a plea agreement with a

   criminal defendant”), with United States v. Ellsbury, 528 F. App’x 856, 858 (10th Cir. 2013)

   (unpublished) 7 (citing Ruiz and acknowledging that “the prosecution is not required ‘to disclose

   material impeachment evidence prior to entering a plea agreement with a criminal defendant,’”

   but also citing Tenth Circuit precedent for the proposition that “with respect to non-impeachment



          7
             The Court cites this unpublished decision as persuasive authority. See Fed. R. App. P.
   32.1(a); 10th Cir. R. 32.1(A).

                                                    17
Case 4:20-cv-00379-JED-CDL Document 16 Filed in USDC ND/OK on 06/15/21 Page 18 of 18




   evidence, a movant challenging the voluntariness of his plea must show ‘that but for the failure to

   produce such information [he] would not have entered the plea but instead would have insisted on

   going to trial’” (first quoting Ruiz, 536 U.S. at 633; then quoting United States v. Walters, 269

   F.3d 1207, 1214 (10th Cir. 2001))).

          Granted, in the end, Pethel may not be able to overcome the untimely filing of his petition

   or be able to show that he is entitled to federal habeas relief on his Brady claim. But a court

   “should not decline” to issue a certificate of appealability “merely because it believes the applicant

   will not demonstrate an entitlement to relief.” Miller-El, 537 U.S. at 337. The Court therefore

   grants a certificate of appealability on the issue of whether Pethel’s particular circumstances

   warrant equitable tolling of the one-year limitation period.

          ACCORDINGLY, IT IS HEREBY ORDERED that:

      1. Respondent’s motion to dismiss (Doc. 9) is granted.

      2. The petition for writ of habeas corpus (Doc. 1) is dismissed with prejudice as barred by

          28 U.S.C. § 2244(d)(1)’s one-year statute of limitations.

      3. A certificate of appealability is granted on the issue of whether Pethel’s circumstances

          warrant equitable tolling of the one-year limitation period.

      4. A separate judgment shall be entered in this matter.

          ORDERED this 15th day of June, 2021.




                                                    18
